Title: To Benjamin Franklin from Jean de Neufville & fils, [February? 1780]
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourable Sir
[February, 1780?]
We most kindly thank you for your agreable last favour, we have duely noted its contents, we hope your Excellency hath been Satisfied with our Account of the American Squadron, and will always be so with what She Causes to pass throw our hands.
We doubt not butt your Excellency hath received the Account of Comodor JP. Jones Esqr. arrivall at the Coruña which gave us an infinite pleasure to learn by him Self and that he by another cruise would proceed to France; it appears the English do not pretend to insult him as they have done our Dutch convoy; may they Soon be brought to reason and respect forever the Independent American Colours.
Many American Gentlemen lately broke out and escaped from England they were recomanded to us from there, there is two or three here Still to whome we expect to procure a passage home by the way of St. Eustacia or the Danish Island five of them preferrd to go by the way of France, intending to pay a visit to your Excellency, and desiring from us we should mention this; we shall always be glad to lend the Americans here all the Assistance which lays in our power; and hope to see soone the time born that we may offer them direct passages from hence.
We have the honour to be with the utmost respect and veneration Honourable sir Your Excellencys most devoted Obedient humble Servants
John DE Neufville & Son
 Addressed: To / His Excellency B Franklin / Ambassador plenipotentiarie / of the united states of America / at / Passy
Notation: Neufville John & son
